CARTER, J., Concurring and Dissenting.
I concur in the conclusion reached as to the first ten counts but I dissent from the holding in the majority opinion that petitioner should be disciplined for his conduct embraced in count 11. In my opinion the record does not disclose any attempt of petitioner to mislead the court or take an unfair advantage of the adverse party. No one was injured or suffered any loss as the result of petitioner’s conduct. His explanation of what took place is as reasonable as that contended for by The State Bar, and even if we accept respondent’s theory as to petitioner’s conduct, it affords no justification for the extent of the discipline administered.
In my opinion the entire proceeding against petitioner should be dismissed.
Petitioner’s application for a rehearing was denied August 9, 1945. Carter, J., voted for a rehearing.